Name: Commission Regulation (EEC) No 2362/92 of 11 August 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 8 . 92 Official Journal of the European Communities No L 230/ 11 COMMISSION REGULATION (EEC) No 2362/92 of 11 August 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. O OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 230/ 12 Official Journal of the European Communities 13 . 8 . 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit F1 £ 1.10 0701 90 51 ] 0701 90 59 ] New potatoes 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 1.20 0702 00 10 ]0702 00 90] Tomatoes 68,57 2879 538,68 139,82 472,36 17204 52,52 105846 157,63 49,40 1.30 0703 10 19 Onions (other than seed) 13,30 558 104,49 27,12 91,62 3337 10,18 20531 30,57 9,58 1.40 0703 20 00 Garlic 246,31 10344 1 935,04 502,27 1 696,82 61801 188,68 380219 566,25 177,46 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 88,82 3747 702,39 182,10 613,36 22143 68,18 137843 205,12 62,41 1.100 ex 0704 90 90 Chinese cabbage 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 1.110 0705 11 10 0705 1 1 90 1 Cabbage lettuce (head lettuce) 112,52 4747 889,76 230,67 776,98 28050 86,37 174612 259,84 79,06 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1.150 0707 00 1 1 0707 00 19 Cucumbers 35,77 1513 283,02 73,55 246,93 8792 27,49 55395 82,83 25,03 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 218,19 9163 1714,11 444,92 1 503,08 54745 167,14 336808 501,60 157,19 1.170 l Beans : \ l 1.170.1 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 191,47 8041 1 504,24 390,45 1319,05 48042 146,68 295571 440,19 137,95 1.170.2 0708 20 10 0708 20 90 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 100,24 4232 789,51 205,63 691,51 25006 77,06 155438 231,70 70,51 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 71,30 3008 563,82 146,17 492,35 17775 54,73 110 648 164,65 50,09 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 427,22 159,33 17942 6726 3356,26 1 254,89 871,17 326,83 2943,07 1099,13 107192 39746 327,27 122,48 659476 247062 982,14 368,28 307,79 1 1 2,08 1.210 0709 30 00 Aubergines (egg-plants) 59,34 2492 466,23 121,01 408,83 14890 45,46 91611 136,43 42,75 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 62,23 2627 490,12 127,65 429,28 15523 47,83 96494 143,84 43,77 1.230 0709 51 30 Chantarelles 876,30 36802 6884,14 1 786,90 6036,64 219866 671,27 1352675 2014,51 631,33 1.240 0709 60 10 I Sweet peppers 78,62 3301 617,64 160,32 541,60 19726 60,22 121 361 180,74 56,64 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 37,89 1591 297,69 77,27 261,04 9507 29,02 58494 87,11 27,30 2.30 ex 0804 30 00 Pineapples, fresh 44,27 1859 347,84 90,29 305,02 11 109 33,91 68349 101,79 31,90 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 122,75 5155 964,36 250,31 845,64 30800 94,03 189490 282,20 88,44 13 . 8 . 92 Official Journal ot the European Communities No L 230/ 13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 123,40 5182 969,49 251,65 850, 1*4 30963 94,53 190497 283,70 88,91 2.60 Sweet oranges, fresh : 2.60.1 080510 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 17,76 746 139,59 36,23 122,40 4458 13,61 27429 40,84 12,80 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 41,39 1738 325,21 84,41 285,17 10386 31,71 63901 95,16 29,82 2.60.3 0805 10 19 0805 10 29 0805 10 39  Others 20,81 874 163,55 42,45 143,41 5223 15,94 32136 47,86 14,99 0805 10 49li l 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 65,01 2744 512,02 13335 448,46 16217 49,97 100805 150,26 45,73 2.70.2 ex 0805 20 30  Monreales and Satsumas 74,14 3130 583,97 152,09 511,48 18496 56,99 114971 171,38 52,15 2.70.3 ex 0805 20 50  Mandarins and wilkings 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 51,72 2172 406,38 105,48 356,35 12979 39,62 79850 1 18,92 37,26 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 40,79 1713 320,49 83,18 281,03 10235 31,25 62973 93,78 29,39 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 77,02 3234 605,11 157,06 530,61 19326 59,00 118899 177,07 55,49 2.90 Grapefruit, fresh : \ l l l 2.90.1 ex 0805 40 00  white 49,71 2087 390,54 10137 342,46 12473 38,08 76737 114,28 35,81 2.90.2 ex 0805 40 00  pink 54,78 2300 430,38 111,71 377,39 13745 41,96 84566 125,94 39,47 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 96,83 4066 760,71 197,45 667,06 24295 74,17 149474 222,61 69,76 2.110 0807 10 10 Water-melons 11,01 462 86,55 22,46 75,89 2764 8,43 17006 25,32 7,93 2.120 Melons (other than water-me ­ lons) : I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 33,92 1424 266,48 69,16 233,67 8510 25,98 52361 77,98 24,43 2.120.2 ex 0807 10 90  other 77,90 3272 612,04 158,86 536,69 19547 59,68 120261 179,10 56,13 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 68,64 2883 539,30 139,98 472,90 17224 52,58 105967 157,81 49,45 2.140 Pears I \ l \ l 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 107,56 4541 847,16 220,64 742,01 26832 82,68 166788 248,62 75,66 2.140.2 0808 20 31 l l l l 0808 20 33 0808 20 35 Other 42,62 1790 334,88 86,92 293,65 10695 32,65 65801 97,99 30,71 0808 20 39II \ 2.150 0809 10 00 Apricots 32,40 1360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 2.160 0809 20 10 0809 20 90 Cherries 79,83 3352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 2.170 ex 0809 30 00 Peaches 47,62 1999 374,10 97,10 328,05 11948 36,47 73509 109,47 34,30 No L 230/ 14 Official Journal of the European Communities 13 . 8 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 48,77 2048 383,16 99,45 335,99 12237 37,36 75289 112,12 35,14 2.190 0809 40 111 0809 40 191 Plums 38,66 1623 303,75 78,84 266,36 9701 29,61 59685 88,88 27,85 2.200 0810 10 101 0810 10 901 Strawberries 131,17 5534 1 037,26 268,92 905,79 32700 100,69 203559 302,91 92,16 2.205 0810 20 10 Raspberries 1 686,7 71352 13344,9 3467,96 1 1 643,45 414554 1 296,5 2611963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 161,42 6779 1 268,1 1 329,16 1 111,99 40501 123,65 249172 371,08 116,29 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 93,97 3946 738,24 191,62 647,36 23 578 71,98 145059 216,03 67,70 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 316,86 13307 2489,23 646,12 2182,78 79 501 242,72 489113 728,42 228,28 2.250 ex 0810 90 30 Lychees 522,93 21962 4108,15 1 066,34 3602,40 131206 400,59 807217 1202,17 376,75